     Case 1:19-cv-10431-NRB Document 25 Filed 07/31/20 Page 1 of 28




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------X
MAJOR ENERGY ELECTRIC SERVICES, LLC,
MAJOR ENERGY SERVICES, LLC, RESPOND
POWER, LLC, NATIONAL GAS & ELECTRIC,
LLC, and SPARK HOLDCO, LLC,
                                                  MEMORANDUM AND ORDER
                  Plaintiffs,
                                                  19 Civ. 10431 (NRB)
             - against -

SAUL HOROWITZ, individually and as
Sellers’ Representative, MARK
WIEDERMAN, ASHER FRIED, MICHAEL
BAUMAN, and MARK JOSEFOVIC,

                Defendants.
------------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE


     Saul Horowitz, Mark Wiederman, Asher Fried, Michael Bauman,

and Mark Josefovic (collectively, “Sellers”) move to dismiss the

complaint of Major Energy Electric Services, LLC (“MEES”), Major

Energy Services, LLC (“MES”), Respond Power, LLC (“RP”), National

Gas & Electric, LLC (“NGE”), and Spark Holdco, LLC (“Spark,” and,

collectively    with   MEES,   MES,   RP,   and   NGE,   the   “Indemnified

Parties”).    Sellers’ motion is granted in part and denied in part

for the reasons stated herein.

                               I. BACKGROUND

     MEES, MES, and RP, which the parties refer to collectively as

“Major Energy,” sell electricity and natural gas to residential

and commercial customers throughout the United States.              Sellers
      Case 1:19-cv-10431-NRB Document 25 Filed 07/31/20 Page 2 of 28



previously owned the membership interests in Major Energy, with

Wiederman and Horowitz having served as Major Energy’s President

and Senior Advisor, respectively, since before 2012.         Compl. ¶ 12.

On March 18, 2016, Sellers sold their membership interests in Major

Energy to NGE for $80 million pursuant to a Membership Interest

Purchase Agreement, which sale closed on April 15, 2016.               See

Compl., Ex. A (“MIPA”).       After NGE purchased Major Energy, it

resold it to its affiliate Spark.         Spark and NGE are under the

common control of W. Keith Maxwell III, and Spark is the sole

member of each of the three limited liability companies that

comprise Major Energy.    The Indemnified Parties are thus under the

common control of W. Keith Maxwell III.            Sellers Wiederman and

Horowitz continued to serve as Major Energy’s President and Senior

Advisor, respectively, following its sale.         See Compl. ¶ 12.

     In   the   MIPA,   Sellers   made   certain    representations    and

warranties about Major Energy to NGE.         This litigation concerns

whether Sellers breached those representations and warranties --

i.e., whether those representations were untrue when the parties

executed the MIPA or when the sale closed -- and, if so, whether

the MIPA obligates Sellers to indemnify the Indemnified Parties

for the resulting losses.




                                   -2-
     Case 1:19-cv-10431-NRB Document 25 Filed 07/31/20 Page 3 of 28



     1. The Membership Interest Purchase Agreement

     In Article 4 of the MIPA, Sellers made certain representations

and warranties about Major Energy to NGE. Pertinent to the instant

dispute are three such representations and warranties.

     First, Sellers represented in Section 4.4 that:

     Except as set forth in Schedule 4.4:

     (a) Each Company has filed (taking into account any valid
     extensions) all Tax Returns required to be filed by it
     in all jurisdictions in which such returns are required
     to be filed. Such Tax Returns are true, complete and
     correct in all material respects and, accordingly,
     accurately and correctly reflect the Taxes of such
     Company for the periods covered thereby. No Company is
     currently the beneficiary of any extension of time
     within which to file any Tax Return. All Taxes due and
     owing by each Company which are attributable to the Pre-
     Closing Tax Periods either (i) shall have been paid as
     of the Closing Date, whether or not such Taxes are shown
     to be payable on such Company’s Tax Returns or on
     subsequent assessments thereto, or (ii) are or shall be
     accrued on the Financial Statements.      The term “Pre-
     Closing Tax Period” means all taxable periods or
     portions thereof ending on or prior to the Closing Date.

MIPA § 4.4.   Sellers disclosed in Schedule 4.4 that:

     The following Tax Returns are not expected to be filed
     by Closing and an extension has been requested in each
     case as of the Closing Date:

          1. 2015 Form 1065 and all related state and local
             returns for MES, MEES and RP

          2. Any 2016 interim Tax Returns for such entities

     [MEES] received a notice from the New York City
     Department of Finance dated February 24, 2016, advising
     MEES that the NYC Dept. of Finance wishes to examine the



                                  -3-
     Case 1:19-cv-10431-NRB Document 25 Filed 07/31/20 Page 4 of 28



     book and records of MEES for the tax periods 07/01/13
     through 12/31/15, and requesting certain information
     from MEES as set forth in such notice. This audit is
     currently ongoing.

Declaration of Israel Dahan (“Dahan Decl.”), Ex. 1.

     Second, Sellers represented in Section 4.7 that:

     Except as set forth in Schedule 4.7, (a) there is no
     pending or, to the Knowledge of the Sellers, threatened
     Legal Proceeding to which any Company is a party (either
     as plaintiff or defendant), to which its assets are
     subject, or to which any Seller or any Affiliate of any
     Seller is a party, relating to the Companies, including
     any claims, demands, disputes, lawsuits, judicial,
     regulatory, or other Legal Proceedings, Orders, or other
     breaches of Legal Requirements or similar matters;
     . . . (d) no event has occurred or circumstances exist
     that may give rise to, or serve as a basis for, any such
     Legal Proceeding; . . . .

MIPA § 4.7.   The MIPA defined the phrase “Legal Proceeding” to

include “any judicial . . . actions, suits or proceedings (public

or private) by or before a Governmental Body,” and defined the

phrase “Governmental Body” to include “any . . . court or tribunal

in any jurisdiction.”    MIPA § 1.1.

     Third, Sellers represented in Section 4.8(a) that “[e]ach

Company [was] in compliance in all material respects with all Laws

applicable to it or its business, properties or assets.”          MIPA §

4.8(a).   Section 8.1(a) required that the representations in

Sections 4.4, 4.7, and 4.8 be true also when the sale closed.         See

MIPA § 8.1.




                                  -4-
     Case 1:19-cv-10431-NRB Document 25 Filed 07/31/20 Page 5 of 28



     Article   9   of   the   MIPA   included   certain   indemnification

provisions.    Under Section 9.2(a), Sellers agreed that if they

breached any representation in Article 4 -- i.e., if any of those

representations were untrue when the parties executed the MIPA or

when the sale closed -- they would indemnify the Indemnified

Parties for the resulting losses.          Specifically, Section 9.2(a)

states that:

     Each Seller . . . shall indemnify and hold harmless [NGE]
     and its directors, officers, employees, Affiliates,
     owners, agents, attorneys, representatives, successors
     and   permitted   assigns    (collectively,   the   “Buyer
     Indemnified Parties”), from and after the date of this
     Agreement, against and in respect of all claims,
     demands, Legal Proceedings, Liens, judgments, penalties,
     damages,   losses,   costs,    and   expenses   (including
     reasonable attorneys’ fees in connection therewith or in
     pursuing    right     to    indemnification     hereunder)
     (collectively, “Losses”) that the Buyer Indemnified
     Parties incur to the extent caused by . . . the breach
     of any representation or warranty of the Sellers
     contained in Article 4 of this Agreement . . . .”

MIPA § 9.2(a).     Because the MIPA defines an “Affiliate” of an LLC

to include any LLC that is “under common control with” it, MIPA §

1.1, Section 9.2(a)’s defined term “Buyer Indemnified Parties”

includes, in addition to NGE, Spark, MEES, MES, and RP, because

each of those entities is under common control with NGE.         Section

9.2(a)’s defined term “Buyer Indemnified Parties” accordingly

includes the Indemnified Parties.




                                     -5-
        Case 1:19-cv-10431-NRB Document 25 Filed 07/31/20 Page 6 of 28



      Section 9.2(a) was subject to Section 9.4(a), which stated

that:

      [T]he Sellers shall have no liability pursuant to
      Section 9.2(a) . . . until the Losses incurred by the
      Buyer Indemnified Parties shall exceed Six Hundred
      Thousand Dollars ($600,000.00) (“Losses Threshold”), in
      which event the Sellers shall be liable to the Buyer
      Indemnified Parties solely for all Losses in excess of
      such amount.”

MIPA § 9.4(a).       Section 9.4(a)’s losses threshold, however, did

not apply to “any breach of the Fundamental Representations,” MIPA

§ 9.4(c), which the MIPA defined to include Section 4.7 but not

Sections 4.4 and 4.8, MIPA § 9.1.

      2. MEES’s Allegedly Fraudulent Marketing

      On March 9, 2018, the Attorney General of the State of

Illinois    filed    a   lawsuit    against    MEES    alleging   that   it   had

fraudulently marketed its services to Illinois residents since at

least 2012.        See Compl., Ex. B ¶¶ 1-6.            The Illinois Attorney

General’s complaint was replete with concrete examples, including

excerpts      of    recorded       telephone     calls,     of    MEES     sales

representatives systematically employing a range of fraudulent

tactics to deceive Illinois residents into switching to MEES’s

more expensive utility services.             See Compl., Ex. B ¶¶ 115-129.

      On May 30, 2018, while the Illinois Attorney General’s lawsuit

was   ongoing,     the   Indemnified    Parties       requested   that   Sellers




                                       -6-
        Case 1:19-cv-10431-NRB Document 25 Filed 07/31/20 Page 7 of 28



indemnify      them    for    the    attorneys’     fees     and   costs   they    were

incurring.       Compl. ¶ 28.        Sellers refused to do so.         Compl. ¶ 29.

On   October     10,     2018,   the     Illinois    court    presiding     over   the

litigation denied MEES’s motion to dismiss the case, see People v.

Major Energy Elec. Servs., LLC, 2018 WL 8544536 (Ill. Cir. Ct.

Oct. 10, 2018), after which Wiederman and Horowitz “deci[ded] to

cease MEES marketing in Illinois and evaluate pretrial resolution

options” with the Illinois Attorney General, Compl. ¶ 32.

      During July 2019, the Indemnified Parties allegedly “informed

[Sellers] of the progress toward settlement and the monetary amount

being contemplated for the settlement,” in response to which

Sellers allegedly “advised that they did not intend to object or

stand in the way of [the Indemnified Parties’] effort to finalize

[a] settlement with the State of Illinois.”                  Compl. ¶¶ 38-39.      The

Indemnified Parties then allegedly informed Sellers that they had

reached    a    settlement       with    the   Illinois    Attorney     General    and

provided       Sellers    a   copy      of   the   draft   settlement      agreement,

reminding Sellers of their indemnification obligations under the

MIPA.     Compl. ¶ 40.

      The Illinois Attorney General and MEES settled the litigation

in the summer of 2019, and, on August 16, 2019, the Illinois court

entered a Final Judgment and Consent Decree requiring MEES to pay




                                             -7-
        Case 1:19-cv-10431-NRB Document 25 Filed 07/31/20 Page 8 of 28



a $2 million civil monetary penalty and permanently enjoining it

from a range of conduct in Illinois.                      See Compl., Ex. C (the

“Consent Decree”).            The Consent Decree stated that MEES denied the

Illinois       Attorney       General’s    allegations,        and    that     “[n]othing

contained in this Consent Decree is intended by the parties to be

deemed or construed as an admission of liability by [MEES].                            The

parties are entering into this Consent Decree solely for the

purpose of avoiding costly and protracted litigation.”                             Consent

Decree    ¶¶    6-7.      As    of     the date    of    the    Consent       Decree, the

Indemnified       Parties        had    allegedly       incurred       $866,270.20      of

attorneys’       fees    and    costs,     and    they    requested         that   Sellers

indemnify      them     for    $2,866,270.20,       i.e.,      the    total    penalties,

attorneys’ fees, and costs incurred as a result of the litigation.

Compl. ¶ 42.       Sellers refused to do so.              Compl. ¶¶ 42-43.

      The Indemnified Parties allege in the present action that

MEES,    under    the     leadership      of     Sellers,      in    fact   fraudulently

marketed its services as alleged in the Illinois Attorney General’s

complaint, see Compl. ¶¶ 31, 46, 49, 50-51, and that “the evidence

adduced” in the litigation “demonstrates” that it did, Compl. ¶

50.




                                           -8-
      Case 1:19-cv-10431-NRB Document 25 Filed 07/31/20 Page 9 of 28



     3. The State Tax Deficiencies

     Since    Sellers    sold      Major     Energy      to    NGE,   New    York,

Massachusetts,    and   New    Jersey      have   required     the    Indemnified

Parties to pay tax obligations that Major Energy failed to pay

while Sellers owned it.

     First,   following       an   audit    of    MES,   the   New    York   State

Department of Taxation and Finance determined that MES had unpaid

taxes for the 11 consecutive three-month filing periods the first

and last of which ended on May 31, 2014 and November 30, 2016,

respectively.    See Compl., Ex. E at 5.          Second, following an audit

of MEES, the Massachusetts Department of Revenue determined that

MEES had unpaid taxes for the 26 one-month filing periods that

ended on July 31, 2014, August 31, 2014, October 31, 2014, November

30, 2014, December 31, 2014, January 31, 2015, February 28, 2015,

March 31, 2015, April 30, 2015, May 31, 2015, June 30, 2015, July

31,2015, August 31, 2015, September 30, 2015, October 31, 2015,

November 30, 2015, December 31, 2015, January 31, 2016, February

29, 2016, March 31, 2016, April 30, 2016, May 31, 2016, June 30,

2016, and July 31, 2016, respectively.              See Compl., Ex. E at 11.

Third, the Division of Taxation of the Department of the Treasury

of the State of New Jersey determined that RP had unpaid taxes for

filing periods in 2015.        See Compl., Ex. D at 12-13.




                                      -9-
     Case 1:19-cv-10431-NRB Document 25 Filed 07/31/20 Page 10 of 28



     The Indemnified Parties paid $436,271.34 in taxes, interest,

and penalties in satisfaction of Major Energy’s unpaid taxes.

Compl.   ¶   44.    On   October   15,   2019,   the    Indemnified    Parties

requested that Sellers indemnify them for the amount of those

payments, which Sellers refused to do.           Compl. ¶ 44.; Compl., Ex.

D at 3-4.

     4. Procedural History

     On November 8, 2019, the Indemnified Parties sued Sellers for

breach of Section 9.2(a) of the MIPA.             The Indemnified Parties

maintain that Sellers breached Sections 4.7 and 4.8 because MEES

had fraudulently marketed its services to Illinois residents since

at least 2012, and that Sellers breached Sections 4.4, 4.7, and

4.8 because Major Energy had unpaid taxes for tax periods predating

the close of sale.       The Indemnified Parties contend that Section

9.2(a) accordingly required Sellers to indemnify them for the

resulting losses -- the $2,866,270.20 spent in defending and

settling     the   Illinois   Attorney     General’s      lawsuit     and   the

$436,271.34 paid in satisfaction of Major Energy’s unpaid taxes in

New York, Massachusetts, and New Jersey                -- and that Sellers

breached Section 9.2(a) by refusing to do so.




                                    -10-
     Case 1:19-cv-10431-NRB Document 25 Filed 07/31/20 Page 11 of 28



                               II. DISCUSSION

     1. Standard of Review and Legal Principles

     Sellers move to dismiss the complaint “for failure to state

a claim upon which relief can be granted.”               Fed. R. Civ. P.

12(b)(6).    Under    Rule     12(b)(6),   “a   complaint    must   contain

sufficient factual matter, accepted as true, to ‘state a claim for

relief that is plausible on its face.’”          Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)).      “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the

reasonable   inference   that     the   defendant   is   liable     for   the

misconduct alleged.”     Id.

     “Under New York law, a written contract is to be interpreted

so as to give effect to the intention of the parties as expressed

in the unequivocal language they have employed.”            Terwilliger v.

Terwilliger, 206 F.3d 240, 245 (2d Cir. 2000).              “The words and

phrases in a contract should be given their plain meaning, and the

contract should be construed so as to give full meaning and effect

to all of its provisions.”         Chesapeake Energy Corp. v. Bank of

N.Y. Mellon Tr. Co., N.A., 773 F.3d 110, 114 (2d Cir. 2014)

(quotation marks omitted).       “Contract language is ambiguous if it

is capable of more than one meaning when viewed objectively by a




                                    -11-
      Case 1:19-cv-10431-NRB Document 25 Filed 07/31/20 Page 12 of 28



reasonably intelligent person who has examined the context of the

entire integrated agreement,” Collins v. Harrison-Bode, 303 F.3d

429, 433 (2d Cir. 2002) (quotation marks omitted), and “[w]hether

or not a writing is ambiguous is a question of law to be resolved

by the courts,” W.W.W. Assoc., Inc. v. Giancontieri, 566 N.E.2d

639, 641 (N.Y. 1990). Where “the contract is clear and unambiguous

on its face, the intent of the parties must be gleaned from within

the   four   corners   of   the    instrument,      and   not   from   extrinsic

evidence.”    Rainbow v. Swisher, 527 N.E.2d 258, 259 (N.Y. 1988).

      The    Court     addresses     the        alleged   breaches      of   the

representations and warranties in Sections 4.4, 4.7, and 4.8 of

the MIPA seriatim.

      2. MEES’s Allegedly Fraudulent Marketing

      Sellers contend that the Indemnified Parties have failed to

allege that they breached Sections 4.7 and 4.8 based on MEES’s

allegedly    fraudulent     marketing      in    Illinois,   even   though   the

Indemnified Parties paid a $2 million civil penalty to settle the

Illinois Attorney General’s lawsuit.

      a. Section 4.7

      Sellers represented in Section 4.7(a) that, when the parties

executed the MIPA and when the sale closed, “there [was] no pending

or, to the Knowledge of the Sellers, threatened Legal Proceeding




                                     -12-
      Case 1:19-cv-10431-NRB Document 25 Filed 07/31/20 Page 13 of 28



to which [Major Energy] [was] a party (either as plaintiff or

defendant), to which its assets are subject, or to which any Seller

or any Affiliate of any Seller is a party, relating to [Major

Energy],     including    any    claims,       demands,    disputes,       lawsuits,

judicial, regulatory, or other Legal Proceedings, Orders, or other

breaches of Legal Requirements or similar matters.” MIPA § 4.7(a).

The parties agree that Sellers did not breach Section 4.7(a)

because the Illinois Attorney General filed its lawsuit against

MEES almost two years after Sellers sold Major Energy to NGE.                    The

parties dispute, however, whether MEES’s allegedly fraudulent

marketing in Illinois violated Section 4.7(d), under which Sellers

represented that, when the parties executed the MIPA and when the

sale closed, “no event has occurred or circumstances exist that

may   give   rise   to,   or    serve   as     a   basis   for,   any    such   Legal

Proceeding.”     MIPA § 4.7(d).

      Defendants     argue      that    because      the   phrase       “such   Legal

Proceeding” in Section 4.7(d) refers only to the type of “Legal

Proceeding” in Section 4.7(a), i.e., one that is “pending or, to

the Knowledge of Sellers, threatened,” they did not breach Section

4.7(d) because the Illinois Attorney General’s lawsuit, which was

filed in 2018, was neither pending nor threatened when the parties

transacted in 2016.




                                        -13-
      Case 1:19-cv-10431-NRB Document 25 Filed 07/31/20 Page 14 of 28



     This argument does not withstand even minimal scrutiny.                  The

word “pending,” where used as an adjective, as is the case in

Section     4.7(a),    means     “[r]emaining     undecided”       or   “awaiting

decision,” both of which require the present existence of the noun

that “pending” modifies.         “Pending,” Black’s Law Dictionary (11th

ed. 2019).     Thus, a “pending . . . Legal Proceeding” is one that

presently exists.      Section 4.7(d), however, concerns circumstances

that “may give rise to, or serve as a basis for,” certain “Legal

Proceeding[s].”       The “Legal Proceeding[s]” to which Section 4.7(d)

refers are therefore future “Legal Proceeding[s].”                  Accordingly,

if   Section    4.7(d)    were    limited    to   “pending     .    .   .   Legal

Proceeding[s],” as defendants maintain, then it would concern

circumstances that could give rise to an extant “Legal Proceeding,”

which is a contradiction in terms.           Defendants’ interpretation of

Section 4.7(d) consequently violates the cardinal rule that “‘[a]

contract should not be interpreted to produce a result that is

absurd.’”    TiVo Inc. v. Goldwasser, 560 Fed. App’x 15, 19 (2d Cir.

2014) (quoting In re Lipper Holdings, LLC, 766 N.Y.S.2d 561, 561

(N.Y. App. Div., 1st Dep’t 2003)).

     Rather, recalling that Section 4.7(a) contains a laundry list

of existing matters to which Major Energy or its assets are

subject, the obvious meaning to ascribe to “Legal Proceedings,”




                                      -14-
     Case 1:19-cv-10431-NRB Document 25 Filed 07/31/20 Page 15 of 28



which is initial capped throughout Section 4.7, is its definition

as provided in Section 1.1, i.e., “any judicial, administrative or

arbitral actions, suits, or proceedings (public or private) by or

before a Governmental Body,” including “any . . . court . . . in

any jurisdiction.”   MIPA § 1.1.    Section 4.7(d) is thus reasonably

read as representing that, when the parties executed the MIPA and

when the sale closed, no events had occurred or circumstances

existed that may have given rise to litigation before a court.

Thus, to plead a violation of Section 4.7(d), the Indemnified

Parties must allege that, when the parties executed the MIPA, such

events had occurred or such circumstances existed.

     The Indemnified Parties have done just that.            They allege

that when the parties executed the MIPA, MEES had fraudulently

marketed its services to Illinois residents as alleged in the

Illinois Attorney General’s complaint.       That such marketing could

have served as the basis for a judicial proceeding against Major

Energy is apparent from it having actually served as the basis for

such a proceeding, namely, the Illinois Attorney General’s lawsuit

against MEES.    The Indemnified Parties have thus alleged that the

representation in Section 4.7(d) was untrue when the parties

executed   the    MIPA,    i.e.,     that    Sellers    breached       that

representation.




                                   -15-
       Case 1:19-cv-10431-NRB Document 25 Filed 07/31/20 Page 16 of 28



       Sellers protest this conclusion on the ground that Schedule

4.7 -- a copy of which Sellers did not provide to the Court --

disclosed, in their words, “a then-pending action in Illinois based

on substantially similar events and circumstances as the Illinois

Suit.”    Defs.’ Mem. at 9 n.2.          On its face, Sellers’ argument is

insufficient.         Their description of the action that Schedule 4.7

allegedly disclosed is grossly vague.           Sellers do not disclose the

parties to that action, the court in which it was filed, or the

allegations on which it was based.             Moreover, if Sellers really

were   aware     of    a   judicial   action   based   on   MEES’s      allegedly

fraudulent marketing in Illinois, then their alleged breaches of

Sections 4.7 and 4.8 would appear willful.             See infra § II.2(b).

       Additionally, Schedule 4.7, as Sellers describe it, disclosed

a then-pending action, not the events and circumstances underlying

it.    Thus, while Schedule 4.7 may preclude the Court from finding

that   Sellers    breached     Section    4.7(a)   based    on   that   action’s

pendency, it is hardly apparent that it would prevent the Court

from finding that Sellers breached Section 4.7(d) by failing to

disclose the events underlying the Illinois Attorney General’s

lawsuit against MEES.          While Sellers maintain that the Illinois

Attorney General’s lawsuit was based on “substantially similar

events” as the action that Schedule 4.7 allegedly disclosed,




                                       -16-
      Case 1:19-cv-10431-NRB Document 25 Filed 07/31/20 Page 17 of 28



Sellers do not contend that the Indemnified Parties were obligated

to investigate the factual bases for that action after Sellers had

purportedly disclosed it in Schedule 4.7.1

      The Court accordingly finds that the Indemnified Parties have

alleged that Sellers breached Section 4.7(d) based on the events

and circumstances that gave rise to the Illinois Attorney General’s

lawsuit against MEES.

      b. Section 4.8

      Sellers contend that the Indemnified Parties have failed to

allege that Sellers violated Section 4.8(a), under which Sellers

represented    that   “[e]ach    Company    [was]   in   compliance    in   all

material respects with all Laws applicable to it or its business,

properties or assets.”       MIPA § 4.8(a).      Sellers do not argue that

MEES’s allegedly fraudulent marketing would not have been contrary

to Illinois law.


      1 Sellers repeatedly argue that the Court should construe Section 4.7(d)
more narrowly than its plain meaning on the ground that “indemnity language
‘must be strictly construed to avoid reading into it a duty which the parties
did not intend to be assumed.’” Defs.’ Reply at 5 (quoting Hooper Assocs.,
Ltd. v. AGS Computers, Inc., 548 N.E.2d 903, 905 (N.Y. 1989)). This argument
fails for at least two reasons. First, Section 4.7(d), which is a representation
and warranty, contains no indemnity language. Second, the complete quotation
from Hooper is that “[w]hen a party is under no legal duty to indemnify, a
contract assuming that obligation must be strictly construed to avoid reading
into it a duty which the parties did not intend to be assumed. The promise
should not be found unless it can be clearly implied from the language and
purpose of the entire agreement and the surrounding facts and circumstances.”
548 N.E.2d at 905.     Section 9.2(a), however, imposed a clear legal duty on
Sellers to indemnify the Indemnified Parties for “the breach of any
representation or warranty of the Sellers contained in Article 4 of this
Agreement,” and Sellers do not contend otherwise. MIPA § 9.2(a).


                                     -17-
      Case 1:19-cv-10431-NRB Document 25 Filed 07/31/20 Page 18 of 28



      They instead argue that the Indemnified Parties have failed

to allege that Sellers knew that MEES was violating Illinois law

when the parties executed the MIPA.          But Section 4.8(a) is not

limited to what Sellers knew about Major Energy, which is apparent

from not only the absence of any such limitation in the language

of   Section   4.8(a),   but   also   the   repeated   use   of   knowledge

qualifiers elsewhere in the MIPA.           See, e.g., MIPA §§ 4.7(a)

(limiting representation in part “to the Knowledge of Sellers”),

4.4(c) (same), 4.9(c) (same), 4.10(b) (same), 4.11 (same), 4.13(c)

(same), 4.14(a)-(b) (same).       Moreover, Sellers’ contention that

they were unaware of MEES’s alleged misconduct is inconsistent

with their assertion that Schedule 4.7 disclosed a pending judicial

action based on substantially similar events as the Illinois

Attorney General’s lawsuit against MEES.

      Sellers also argue that the Indemnified Parties should not be

able to use the allegations from the Illinois Attorney General’s

complaint to allege that MEES was not in compliance with Illinois

law because those allegations were unadjudicated.            Sellers base

their argument on Lipsky v. Commonwealth United Corp., in which

the Second Circuit struck a complaint’s reference to an SEC consent

decree because the consent decree was inadmissible under the

Federal Rules of Evidence.      551 F.2d 887, 893-94 (2d Cir. 1976).




                                   -18-
       Case 1:19-cv-10431-NRB Document 25 Filed 07/31/20 Page 19 of 28



Although Lipsky stated that its conclusion was limited to “the

facts of this case,” id. at 893, some courts have construed it as

providing that “unproven allegations” from a complaint in another

case   “do   not   constitute    factual    allegations”    and     are   thus

immaterial under Rule 12(f), In re CRM Holdings, Ltd. Sec. Litig.,

No. 10 Civ. 975 (RPP), 2012 WL 1646888, at *26 (S.D.N.Y. May 10,

2012).

       “Neither    Circuit   precedent     nor   logic   supports    such   an

absolute rule,” however.        In re Bear Stearns Mortg. Pass-Through

Certificates Litig., 851 F.Supp. 2d 746, 768 n.24 (S.D.N.Y. 2012);

see, e.g., In re Mylan N.V. Sec. Litig., 379 F.Supp. 3d 198, 214

(S.D.N.Y. 2019); Youngers v. Virtus Inv. Partners Inc., 195 F.Supp.

3d 499, 516 n.10 (S.D.N.Y. 2016). Indeed, “[i]t makes little sense

to say that information from . . . a study [or investigation] --

which the [complaint] could unquestionably rely on if it were

mentioned in a news clipping or public testimony -- is immaterial

simply because it is conveyed in an unadjudicated complaint.”               In

re Fannie Mae 2008 Sec. Litig., 891 F.Supp. 2d 458, 471 (S.D.N.Y.

2012) (alterations in original).         To the extent that Sellers cite

cases suggesting that Second Circuit precedent requires a contrary

result, other cases have cogently explained that those decisions

misconstrue that precedent.        See, e.g., In re Bear Stearns, 851




                                    -19-
     Case 1:19-cv-10431-NRB Document 25 Filed 07/31/20 Page 20 of 28



F.Supp. 2d at 768 n.24; In re OSG Sec. Litig., 12 F.Supp. 3d 619,

620-21 (S.D.N.Y. 2014).      Accordingly, “[t]here is no absolute rule

barring a private plaintiff from relying on government pleadings

. . . in order to meet [pleading] thresholds,” In re Fannie Mae

2008, 891 F.Supp. 2d at 471, and “the weight of authority holds

that plaintiffs may base factual allegations on complaints from

other proceedings,” In re Mylan N.V., 379 F.Supp. 3d at 214

(collecting cases).

     Lipsky therefore does not prohibit the Indemnified Parties

from using the unadjudicated allegations in the Illinois Attorney

General’s   complaint   --   “a   credible   complaint   based   on    facts

obtained after an investigation” -- to allege that MEES was not in

compliance with Illinois law when the parties executed the MIPA.

Strougo v. Barclays PLC, 105 F.Supp. 3d 330, 343 (S.D.N.Y. 2015).

While Sellers note that the Indemnified Parties denied those

allegations in the Consent Decree, Sellers do not assert that that

denial binds the Indemnified Parties in this litigation, nor does

it appear that they could.        See Ali v. Mukasey, 529 F.3d 478, 489

(2d Cir. 2008) (explaining that a party cannot be estopped from




                                    -20-
      Case 1:19-cv-10431-NRB Document 25 Filed 07/31/20 Page 21 of 28



litigating an issue unless it “was actually litigated and actually

decided” in a prior proceeding (quotation marks omitted)).2

      The Court accordingly finds that the Indemnified Parties have

alleged an indemnifiable breach of Section 4.8 by Sellers based on

MEES’s alleged failure to comply with Illinois law.

      3. Major Energy’s Unpaid Taxes

      Sellers do not dispute that Major Energy failed to pay taxes

in New York, Massachusetts, and New Jersey as alleged in the

complaint.      They instead argue that the Indemnified Parties have

failed to allege that they breached Sections 4.4, 4.7, and 4.8

based on their failure to pay those taxes.

      a. Section 4.4

      Sellers    represented    in   Section    4.4(a)    that   “[e]xcept    as

disclosed in Schedule 4.4 . . . [a]ll Taxes due and owing by each

Company which are attributable to the Pre-Closing Tax Periods



      2 The Court notes, moreover, that “[u]nder New York law, when an indemnitor
had notice of the claim against it and an opportunity to take over the defense,
the indemnitee need only show potential liability, i.e., that [the] indemnitee
could have been found liable at the trial of the underlying action.”         Koch
Indus., Inc. v. Aktiengesellschaft, 727 F.Supp. 2d 199, 222-23 (S.D.N.Y. 2010)
(collecting cases).    By contrast, “[w]hen the indemnitor had no notice or
opportunity to defend, the indemnitee must demonstrate ‘actual liability’ on
the underlying claim.”     Id. (citing Atl. Richfield Co. v. Interstate Oil
Transp., 784 F.2d 106, 113 (2d Cir. 1986)). Accordingly, if, as the Indemnified
Parties allege, they informed Sellers of the Illinois Attorney General’s lawsuit
and offered Sellers the opportunity to take over the defense, then the
Indemnified Parties need only demonstrate that MEES was potentially liable to
the Illinois Attorney General in order for Sellers to be obligated to reimburse
them for the costs incurred in defending that lawsuit, including, of course,
their attorneys’ fees and the $2 million civil monetary penalty.


                                      -21-
      Case 1:19-cv-10431-NRB Document 25 Filed 07/31/20 Page 22 of 28



. . . shall have been paid as of the Closing Date.”            MIPA § 4.4(a).

Sellers contend that they did not violate Section 4.4(a) on the

ground that Schedule 4.4 disclosed Major Energy’s unpaid taxes to

the Indemnified Parties.       Sellers disclosed in Schedule 4.4 that:

      The following Tax Returns are not expected to be filed
      by Closing and an extension has been requested in each
      case as of the Closing Date:

            1. 2015 Form 1065[3] and all related state and local
               returns for MES, MEES and RP

            2. Any 2016 interim Tax Returns for such entities

      [MEES] received a notice from the New York City
      Department of Finance dated February 24, 2016, advising
      MEES that the NYC Dept. of Finance wishes to examine the
      book and records of MEES for the tax periods 07/01/13
      through 12/31/15, and requesting certain information
      from MEES as set forth in such notice. This audit is
      currently ongoing.

Dahan Decl., Ex. 1.      The Court addresses whether these disclosures

encompassed      Major    Energy’s      unpaid    taxes     in    New    York,

Massachusetts, and New Jersey in turn.

      First, consider New York, in which MES had unpaid taxes for

the 11 consecutive three-month filing periods the first and last

of which ended on May 31, 2014 and November 30, 2016, respectively.

Because NGE’s purchase of Major Energy from Sellers closed on April

15, 2016, only the first nine of those filing periods are “Pre-


      32015 Form 1065 was the document on which U.S. limited liability companies
such as MEES, MES, and RP reported their income, losses, deductions, and so
forth to the Internal Revenue Service for the 2015 tax year.


                                     -22-
        Case 1:19-cv-10431-NRB Document 25 Filed 07/31/20 Page 23 of 28



Closing Tax Period[s],” which the MIPA defines as “all taxable

periods or portions thereof ending on or prior to the Closing

Date.”     MIPA § 4.4(a).     Thus, the taxes that MEES failed to pay

for the last two of those filing periods, which ended on August

31, 2016 and November 30, 2016, respectively, did not violate

Section 4.4 because they were not “attributable to . . . Pre-

Closing Tax Periods.”       MIPA § 4.4(a).     Moreover, because Schedule

4.4 disclosed that MES had not filed its state returns for 2015,

the taxes that MES failed to pay for the filing periods that ended

on February 28, 2015, May 31, 2015, August 31, 2015, and November

30, 2015 also did not violate Section 4.4.          Nor did the taxes that

MES failed to pay for the filing period that ended on February 29,

2016 violate Section 4.4 because Schedule 4.4 disclosed that MES

had not filed its 2016 interim state tax returns.                   Finally,

Schedule 4.4’s disclosure regarding the New York City Department

of Finance’s audit of MEES is unrelated to Major Energy’s unpaid

taxes in New York, which were taxes that MES, not MEES, had failed

to pay.    Thus, with respect to MES’s unpaid taxes in New York, the

Indemnified Parties have alleged that Sellers violated Section 4.4

based only on the unpaid taxes for the filing periods that ended

on May 31, 2014, August 31, 2014, November 30, 2014, and May 31,

2016.




                                     -23-
        Case 1:19-cv-10431-NRB Document 25 Filed 07/31/20 Page 24 of 28



     Second, consider Massachusetts, in which MEES had unpaid

taxes for the 26 consecutive one-month filing periods the first

and last of which ended on July 31, 2014 and August 31, 2016,

respectively.     Under the same analysis that the Court just applied

to MES’s unpaid taxes in New York, Schedule 4.4 disclosed the

unpaid taxes in Massachusetts for the filing periods that ended in

2015 and on January 31, 2016, February 29, 2016, March 31, 2016,

May 31, 2016, June 30, 2016, July 31, 2016, and August 31, 2016.

The Indemnified Parties have thus alleged that Sellers violated

Section 4.4 based only on the taxes that MEES failed to pay in

Massachusetts for the filing periods that ended on July 31, 2014,

August 31, 2014, October 31, 2014, November 30, 2014, December 31,

2014, and April 30, 2016.

     Third and finally, Sellers did not violate Section 4.4 based

on the taxes that RP failed to pay in New Jersey because those

taxes were for filing periods that ended in 2015, and Schedule 4.4

disclosed that RP had not filed any of its state returns for that

year.

     Accordingly, Schedule 4.4 disclosed most, but not all, of the

taxes that Major Energy failed to pay in New York, Massachusetts,

and New Jersey, and the Indemnified Parties have alleged that




                                     -24-
     Case 1:19-cv-10431-NRB Document 25 Filed 07/31/20 Page 25 of 28



Sellers breached Section 4.4 based on                 the unpaid taxes that

Schedule 4.4 failed to disclose.

     Sellers retort that even if Schedule 4.4 failed to disclose

certain of Major Energy’s unpaid taxes, Section 9.2(a) does not

require them to indemnify the Indemnified Parties for the resulting

taxes, interest, and penalties, which totaled less than $600,000,

because    Section   9.4(a)   provides       that    Sellers   “shall   have   no

liability pursuant to Section 9.2(a) . . . until the Losses

incurred by the Buyer Indemnified Parties shall exceed Six Hundred

Thousand Dollars ($600,000.00) (‘Losses Threshold’), in which

event the Sellers shall be liable to the Buyer Indemnified Parties

solely for all Losses in excess of such amount.”               MIPA § 9.4(a).

     That     argument,    however,    incorrectly        assumes   that,      for

purposes    of     calculating     indemnifiable        “Losses,”    the    MIPA

unambiguously prohibits the Indemnified Parties from combining the

$2,866,270.20 of losses that resulted from MEES’s illegal conduct

in Illinois, which the Indemnified Parties have alleged resulted

from Sellers’ breaches of Sections 4.7 and 4.8, with the taxes,

interest, and penalties paid in satisfaction of Major Energy’s

undisclosed      unpaid   taxes,   which     the    Indemnified   Parties   have

alleged resulted from Sellers’ breaches of Section 4.4.                 The MIPA

does not unambiguously prohibit such aggregation.                   It instead




                                      -25-
        Case 1:19-cv-10431-NRB Document 25 Filed 07/31/20 Page 26 of 28



defines indemnifiable “Losses” to include “all claims, demands,

Legal Proceedings, Liens, judgments, penalties, damages losses,

costs    and    expenses   (including   reasonable    attorneys’      fees   in

connection therewith or in pursuing [the] right to indemnification

hereunder) . . . that the Buyer Indemnified Parties incur to the

extent caused by . . . the breach of any representation or warranty

of the Sellers contained in Article 4 of this Agreement,” MIPA §

9.2(a) (emphasis added), and is thus reasonably, if not most

reasonably, read as defining indemnifiable “Losses” to include

each loss that resulted from a violation of a representation and

warranty in Article 4.         As the $2,866,270.20 spent in defending

and settling the Illinois Attorney General’s lawsuit is such a

loss,     the    Indemnified     Parties    have     alleged   that       their

indemnifiable      “Losses”    exceed   $600,000,     and   Section    9.4(a)

obligates Sellers to indemnify the Indemnified Parties for the

amount in excess of $600,000.

     The Court accordingly finds that the Indemnified Parties have

alleged an indemnifiable breach of Section 4.4 by Sellers based on

MES’s and MEES’s failures to pay certain taxes in New York and

Massachusetts.

     b. Sections 4.7 and 4.8

     Finally, Sellers contend that the Indemnified Parties have




                                     -26-
       Case 1:19-cv-10431-NRB Document 25 Filed 07/31/20 Page 27 of 28



failed to allege that they breached Sections 4.7 and 4.8 of the

MIPA    based      on   Major           Energy’s       unpaid    taxes     in     New     York,

Massachusetts, and New Jersey.

       The Court agrees.                Under Section 4.4, Sellers represented

that “[e]ach Company ha[d] filed . . . all Tax Returns required to

be filed by it in all jurisdictions in which such returns are

required to be filed,” and that “[a]ll Taxes due and owing by each

Company which [were] attributable to the Pre-Closing Tax Periods

. . . ha[d] been paid as of the Closing Date.”                             MIPA § 4.4(a).

Thus, were the Court to conclude that Sellers breached Sections

4.7 and 4.8 based on Major Energy’s unpaid taxes in New York,

Massachusetts, and New Jersey, it would render the representations

in Section 4.4, which specifically concern whether Major Energy

had    paid     all     of        its    taxes,       redundant     with        the     general

representations in Sections 4.7 and 4.8.                          Under New York law,

however,      it   is    fundamental            that    courts    “‘safeguard           against

adopting      an   interpretation              that    would    render    any     individual

provision     superfluous,’”             Law    Debenture       Trust    Co.    of    N.Y.   v.

Maverick Tube Corp., 595 F.3d 458, 468 (2d Cir. 2010) (quoting

Bailey v. Fish & Neave, 868 N.E.2d 956, 959 (N.Y. 2007)), and that

“definitive, particularized contract language take[] precedence

over    expressions          of     intent      that     are    general,        summary,     or




                                               -27-
      Case 1:19-cv-10431-NRB Document 25 Filed 07/31/20 Page 28 of 28



preliminary,” John Hancock Mut. Life Ins. Co. v. Carolina Power &

Light Co., 717 F.2d 664, 670 n.8 (2d Cir. 1983) (collecting cases).

The Court accordingly finds that the representations in Sections

4.7 and 4.8 did not encompass whether Major Energy had paid all of

its taxes for pre-closing tax periods, and that the Indemnified

Parties have therefore failed to allege that Sellers breached

Sections 4.7 and 4.8 based on Major Energy’s unpaid taxes.

                            III. CONCLUSION

      Sellers’ motion to dismiss is granted in part and denied in

part for the reasons stated herein.             The Clerk of Court is

respectfully directed to terminate the motion pending at ECF No.

18.

           SO ORDERED.

Dated:     New York, New York
           July 31, 2020

                                          ____________________________
                                              NAOMI REICE BUCHWALD
                                          UNITED STATES DISTRICT JUDGE




                                   -28-
